I concur in the result reached in the foregoing majority opinion solely upon the ground of the insufficiency in form of the journal entry of December 2, 1929, to constitute a final judgment. But I am not ready to yield my assent to the view that it would not be an effective final judgment in proper form merely because not written upon a paper and signed by the judge in addition to being entered at length in the journal. Rem. Comp. Stat., § 75, as reenacted by ch. 130, Laws of 1923, p. 352, expressly provides that the clerk shall
". . . keep a well-bound book to be called the order book or journal in which he shall record the daily proceedings of the court, and enter all verdicts, orders, judgments and decisions thereof, . . . which shall be signed by the judge . . ."
Manifestly, the signing of the journal is, in legal effect, the signing of judgments so entered. *Page 155